Citation Nr: 0514211	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-12 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet, to include gangrene.  

2.  Entitlement to service connection for residuals of a 
shrapnel wound, right leg.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1943 to February 
1946.  He is the recipient of a Combat Infantryman's Badge 
for combat participation in several battles and campaigns in 
Europe.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Department of Veterans' Affairs (VA), Cleveland, Ohio, 
Regional Office (RO).  The April 2002 RO decision denied 
service connection for residuals of frozen feet, gangrene, 
and shrapnel wound, right leg.  

The Board remanded the appeal in February 2004.  

The issue of entitlement to service connection for residuals 
of a shrapnel wound of the right leg is addressed in the 
remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center (AMC) located in 
Washington, D.C.  


FINDINGS OF FACT

1.  The veteran is a combat veteran.  

2.  The veteran sustained frostbite injuries to both feet in 
service, and current bilateral frostbite residuals and post-
service gangrene cannot be disassociated from his inservice 
injuries.  



CONCLUSION OF LAW

Chronic residuals of bilateral frozen feet injuries, status 
post gangrene, were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004); Mittleider v. West, 11 Vet. App. 181 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that he has residuals of in-service 
frostbite and gangrene that  should be granted service 
connection.  Having carefully considered the veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that the weight of such 
evidence is in approximate balance and the claim will be 
granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be granted for disability, which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b) (2003), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  McManaway v. West, 13 Vet. 
App. 60, 65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 
495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

As an initial matter, the veteran clearly saw combat service 
during World War II in the European Theater of operations.  
Thus, the veteran's account of in-service events relevant to 
the disorders at issue is presumed credible.  Under 38 
U.S.C.A § 1154(b):

In the case of any veteran who engaged in combat with 
the enemy in active service with the military, naval, or 
air organization of the United States during a period of 
war, campaign, or expedition, the Secretary shall accept 
as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated 
by such service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding 
the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of 
the veteran.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence 
to the contrary.  The reasons for granting or denying 
service connection in each case shall be recorded in 
full.  

38 U.S.C.A. 1154(b); see  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The veteran has variously reported that he was subject to 
frostbite during his participation in winter-time battles 
while in combat.  Under the provisions of 38 U.S.C.A § 
1154(b), the veteran's uncontradicted assertions of bilateral 
frozen feet injuries in service are consistent with the 
circumstances of his combat service, and are satisfactory 
evidence of the incurrence of the claimed frozen feet 
injuries.  

As to the question of nexus between the in-service event and 
any diagnoses, and to the extent that they may be relevant to 
questions of continuity or chronicity of a disorder, the 
veteran's service medical records are largely incomplete and 
unavailable.  Accordingly, a heightened duty to explain 
findings applies in this case.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991) (Where service medical records are 
presumed [unavailable], . . . the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt is heightened).  The 
caselaw does not lower the legal standard for proving a claim 
for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Id.   

Available service medical records consist of an examination 
in February 1946 prior to separation from service a few weeks 
later.  Additional service medical records are not available, 
as attempts to obtain them have been unsuccessful.  See 
correspondence dated in February 2002 from the National 
Personnel Records Center (NPRC).  The separation examination 
report shows no injuries or disease pertinent to the claim 
adjudicated on the merits on appeal.  An attempt was made to 
reconstruct those records from secondary source materials 
received from the Office of Surgeon General, Department of 
the Army.  These few records show treatment for septicemia in 
April 1944, for nasopharyngitis in February 1945, and 
infectious hepatitis-catarrhal jaundice in April 1945.  

The post-service medical evidence is similarly limited to 
medical evidence dated from October 1997 to March 2004.  In 
pertinent part, the private medical evidence shows treatment 
for: diabetes mellitus, type II insulin dependent, with 
secondary autonomic neuropathy; and peripheral vascular 
disease.  However, the veteran underwent bypass graft surgery 
for the salvage of his right foot in June 1998 after he was 
found to have gangrene, which had progressively deteriorated 
following his heart surgery earlier that year.  In August 
2003, the veteran was treated at Jobst Vascular Physicians 
for gangrene secondary to atherosclerosis obliterans of the 
lower extremities bilaterally.  

A non-VA medical statement of J. Mauric, D.O., undated but 
received at the RO in February 2004, offers a medical opinion 
that the veteran's inservice frozen feet injuries were, "at 
the very least a contributing factor" in his later 
development of gangrene.  

The veteran was afforded a VA examination in March 2004, at 
which time he was diagnosed with residuals of frostbite 
injuries to both feet.  The examiner opined that it was, "as 
likely as not" that the veteran's nonservice-connected 
diabetes mellitus is the cause of the veteran's lower 
extremity disability.  

In a June 2004 VA Report of Contact memorandum, this VA 
examiner explained that it was her opinion that while the 
veteran "suffers from residuals of frostbite," the majority 
of the veteran's extremity problems are related to his 
diabetes.  However, she further reported that she was "was 
unable to determine what percentages of the symptoms" are 
related to each of the disabilities. (Italics added). 

The record also indicates that the veteran had gangrene at 
least from 1998, although not immediately shown on March 2004 
VA examination other than by diagnosis of residuals of 
frostbite injuries.  While it cannot be doubted that the 
veteran's non-service-connected diabetes mellitus played a 
significant part in the veteran's past and present bilateral 
foot condition, both the private and VA medical record 
suggests that the degree of such an effect is not medically 
ascertainable.  

In these circumstances, VA is obligated to consider the 
entirety of the impairment in ascertaining an appropriate 
disability level.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (Observing that when it is not possible to 
separate the effects of a service-connected condition and a 
non- service-connected condition, the provisions of 38 C.F.R. 
§ 3.102 mandate that reasonable doubt on any issue is to be 
resolved in the veteran's favor-with all signs and symptoms 
attributed to the service-connected condition).  With 
application of Mittleider to the instant case, the Board 
finds that the veteran's residuals of gangrene may not be 
disassociated from his service-connected residuals of 
bilateral frozen feet.  

Further inquiry could be undertaken with a view towards 
development of the claim.  However, under the "benefit-of-
the-doubt" rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Thus, the Board finds that the evidence favors the veteran's 
claim of service connection for residuals of bilateral frozen 
feet, to include gangrene.  


ORDER

The claim for service connection for residuals of frozen 
feet, to include gangrene, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  


REMAND

The RO denied a claim of entitlement to service connection 
for residuals of a shrapnel wound, right leg, in an April 
2002 rating decision.  The veteran expressed disagreement 
with this decision in hand written statements dated in May 
2002 and June 2002, and at his Board Video Conference hearing 
in October 2003.  The RO has yet to issue a statement of the 
case in response to the veteran's notice of disagreement.  
Such development is necessary.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995) (When there has been an initial RO adjudication of a 
claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring Remand at the Board).  

Accordingly, this issue must be returned to the RO for the 
following:

1.  The RO should issue the veteran a 
VCAA notice letter which complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with regard to service connection 
for residuals of a shrapnel wound, right 
leg.  The RO should specifically advise 
the veteran what evidence is needed to 
support this claim, what evidence, if 
any, VA will request on his behalf, and 
what evidence he is expected to provide.  

The RO should invite him to submit any 
and all evidence in his possession which 
is potentially probative of his claim on 
appeal and to identify any and all 
treatment providers, with authorizations, 
so that the VA may request copies of all 
such records.  

2.  The VBA AMC should obtain outstanding 
VA treatment records, if any.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, to include a VA scars, 
orthopedic and neurologic examinations, 
if deemed indicated, the VBA AMC should 
readjudicate the issue of service 
connection for residuals of a shrapnel 
wound, right leg.  

4.  The RO must issue a SOC containing 
all applicable laws and regulations, on 
the issue of entitlement to service 
connection for residuals of a shrapnel 
wound, right leg.  The veteran should be 
advised of the time period in which to 
perfect his appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


